Citation Nr: 1451907	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-19 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to August 3, 2004 for service connection for Meniere's disease.

2.  Entitlement to an effective date prior to August 3, 2004 for service connection for anxiety disorder with features of agoraphobia with panic disorder.

3.  Entitlement to an initial compensable disability rating for Meniere's disease.



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1992.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2013 rating decision by the Department of Veterans Affairs (VA) New Orleans Regional Office (RO).


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO granted service connection for anxiety disorder with features of agoraphobia with panic disorder with an evaluation of 100 percent effective August 3, 2004.  

2.  Service connection for Meniere's disease was granted as secondary to the Veteran's service-connected anxiety disorder with features of agoraphobia with panic disorder.

3.  Service connection for Meniere's disease is effective August 3, 2004.
 
4.  The Veteran did not submit a timely notice of disagreement with the January 2007 rating decision within a year of notification.
 
5.  In a statement received at the RO on June 27, 2011, the Veteran claimed entitlement to an earlier effective date for the grant of service connection for anxiety disorder with features of agoraphobia with panic disorder.
 
6.  The Veteran has not alleged that the January 2007 rating decision assigning an effective date of August 3, 2004, for the grant of service connection for anxiety disorder with features of agoraphobia with panic disorder was based upon clear and unmistakable error (CUE).

7.  Throughout the appeal period, the Veteran's Meniere's disease has been productive of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 3, 2004, for a grant of service connection for Meniere's disease is not warranted.  38 U.S.C.A. § 1154(a), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

2.  An effective date earlier than August 3, 2004, for a grant of service connection for anxiety disorder with features of agoraphobia with panic disorder is not warranted.  38 U.S.C.A. § 1154(a), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

3.  For the entire appeal period, the criteria for an initial rating of 60 percent, but no higher, for Meniere's disease have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.87 Diagnostic Code (DC) 6205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that the Veteran's claims for earlier effective dates and a higher initial disability rating arise from her disagreement with the effective dates and initial disability rating assigned following the grants of service connection for Meniere's disease and anxiety disorder with features of agoraphobia with panic disorder.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post-service private and VA treatment records, and lay statements have been obtained.  A VA examination was scheduled in January 2005, but the Veteran was unable to attend the examination because she is unable to travel due to her anxiety disorder.

The Veteran has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II. Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  A claim of entitlement may be either formal or informal written communication "requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit sought must be identified.  38 C.F.R. § 3.155(a). 

A.  Meniere's disease 

Service connection for Meniere's disease was granted in a June 2007 Board decision as secondary to service-connected anxiety disorder.  An October 2007 rating decision assigned an effective date of July 7, 2005.  Subsequently, a June 2009 rating decision assigned an effective date of August 3, 2004.  The Veteran contends that an effective date earlier than August 3, 2004 is warranted for grant of service connection for Meniere's disease. 

Under of 38 C.F.R. § 3.310(a), when service connection is granted for a secondary condition, the secondary condition shall be considered a part of the original service-connected disability.  The record contains evidence of Meniere's disease before the current assigned effective date of August 3, 2004.  However, service connection for Meniere's disease was premised on the finding that it was incurred secondary to service-connected anxiety.  Service connection for anxiety was granted in a January 2007 rating decision, effective August 3, 2004.  Therefore, entitlement to service connection on a secondary basis for Meniere's disease did not arise until August 3, 2004, the date the Veteran was first service-connected for the underlying disability.  Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).  An effective date earlier than August 3, 2004 is therefore not warranted.  The Veteran is already in receipt of the earliest possible effective date for the award of service connection and the claim must be denied.

B.  Anxiety disorder with features of agoraphobia with panic disorder

The Veteran seeks an effective date earlier than August 3, 2004, for the grant of service connection for her anxiety disorder with features of agoraphobia with panic disorder.  

The Veteran filed a claim for service connection for an acquired psychiatric disorder in October 2000.  The RO denied the claim in a December 2001 rating decision.  The Veteran filed a timely notice of disagreement (NOD).  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2011).  Thereafter, the RO issued a Statement of the Case, but the Veteran did not perfect his appeal.  Therefore, the December 2001 rating decision became final.  The Veteran filed a claim to reopen her claim for service connection for an acquired psychiatric disorder in August 2004.  In a January 2007 rating decision, the RO granted service connection for anxiety disorder with features of agoraphobia with panic disorder.  The Veteran did not file a timely notice of disagreement (NOD) within one year of the rating decision.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2013).  Therefore, the January 2007 rating decision became final.  

The Veteran submitted a claim for an earlier effective date for her service-connected anxiety disorder in June 2011.  The January 2007 rating decision granting service connection for anxiety disorder with features of agoraphobia with panic disorder and assigning the effective date for that award became final prior to the Veteran's July 2011 claim for an earlier effective date.  A freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  Id.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action, and neither the Veteran nor his representative has alleged that the January 2007 rating decision contained CUE.  Therefore, the Veteran's freestanding claim for an earlier effective date for service connection for anxiety disorder with features of agoraphobia with panic disorder is dismissed.

II.  Initial Compensable Rating for Meniere's Disease

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's service-connected Meniere's disease is currently evaluated at 0 percent disabling.  Under DC 6205, Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.  38 C.F.R. § 4.87.

In the October 2007 rating decision which granted 0 percent evaluation for Meniere's disease and subsequent Statement of the Case and Supplemental Statement of the Case, the RO explained that it determined this evaluation by taking the difference between the disability evaluation for Meniere's disease before and after aggravation due to the Veteran's service-connected anxiety disorder.  The RO determined that, prior to aggravation by the service-connected anxiety disorder, the Veteran's Meniere's disease was considered 60 percent disabling; therefore, in order to be compensated for Meniere's disease, the evidence would have to show more than a 60 percent evaluation for Meniere's disease.  

In challenging the RO's determination, the Veteran does not appear to take issue with the determination that her Meniere's disease is 60 percent disabling.  Instead, her contention is that the disability should be rated as 60 percent disabling, i.e., there should be no deduction.

The Board notes that in September 2006, while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity of the non-service connected disability is established by medical evidence.  The revised regulation provides that the level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See Allen v. Brown, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2010).  As the Veteran filed her claim for service connection for Meniere's disease in January 2003, prior to the effective date of the revised regulation, the Board will apply the older version of 38 C.F.R. § 3.310 which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.  

Further, the Board has determined the degree of disability prior to aggravation of the Veteran's service-connected anxiety disorder is not ascertainable from the VA and private treatment records.  See also 38 C.F.R. § 3.322 and 4.22 

The Board finds that the Veteran's Meniere's disease most nearly approximates the criteria for a 60 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Post-service treatment records and lay statements from the Veteran show complaints of vertigo, nausea, vomiting, inability to walk unassisted during attacks, tinnitus, and hearing loss.  These conditions flare-up and subside at times.  

The Board has considered whether a rating higher than 60 percent is warranted, but finds the Veteran's disability picture does not more closely approximate the criteria for a 100 percent rating.  Post-service treatment records do not provide evidence that her hearing impairment with attacks of vertigo and cerebellar gait occur more than once weekly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Leavey v. McDonald, No. 12-1883 (U.S. Vet. App. Nov. 14, 2014).
The Board finds that the rating criteria contemplate the Veteran's disability, such as the Veteran's service-connected Meniere's disease is productive of hearing impairment, vertigo, cerebellar gait, and tinnitus, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's Meniere's disease and referral for consideration of extraschedular rating is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the evidence does not show that the Veteran is unemployable due to Meniere's disease, the question of entitlement to a TDIU is not raised.



ORDER

An effective date prior to August 3, 2004 for service connection for Meniere's disease is denied.

The claim of entitlement to an effective date earlier than August 3, 2004 for the grant of service connection for anxiety disorder with features of agoraphobia with panic disorder is dismissed.

Subject to the law and regulations governing payment of monetary benefits, a disability evaluation of 60 percent for Meniere's disease is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


